—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered June 19, 1998, convicting defendant, after a jury trial, of grand larceny in the third degree, forgery in the second degree (twelve counts), and criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years for the grand larceny conviction and 11 of the forgery convictions, to be served consecutively to concurrent terms of 3V2 to 7 years for the possession of a forged instrument conviction and the twelfth forgery conviction, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Contrary to defendant’s arguments, his guilt of forgery in the second degree and possession of a forged instrument in the second degree was established by ample evidence that he signed the name of “James Williams,” an actual person, thereby causing various documents to be issued in that name, and unlawfully collected welfare benefits therefrom.
Defendant’s claim that he was entitled to a circumstantial evidence charge is unpreserved since he did not request such a charge, and we decline to review it in the interest of justice. Were we to review this claim, we would find that such a charge was not required because there was both direct and circumstantial evidence of defendant’s guilt (see, People v Roldan, 88 NY2d 826). Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.